1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for:         Defendants CITY OF BAKERSFIELD, BAKERSFIELD POLICE
                            DEPARTMENT OFFICER CHRISTOPHER MOORE, BAKERSFIELD
12                          POLICE DEPARTMENT SENIOR OFFICER GEORGE VASQUEZ
13

14                                  UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16

17   TATYANA HARGROVE,                            )       Case No. 1:17-CV-01743-JLT
                                                  )
18                                                )       STIPULATION FOR WAIVER OF FEES
               Plaintiff,                         )       AND COSTS IN EXCHANGE FOR WAIVER
19
                                                  )       OF RIGHT TO APPEAL AND [PROPOSED]
20                                                )       ORDER THEREON
        vs.                                       )
21                                                )
                                                  )
22   CITY OF BAKERSFIELD, BAKERSFIELD             )
     POLICE DEPARTMENT OFFICER                    )
23
     CHRISTOPHER MOORE, BAKERSFIELD               )
24   POLICE DEPARTMENT SENIOR OFFICER             )
     G. VAZQUEZ,                                  )
25
                                                  )
               Defendants.                        )
26
                                                  )
27

28




                                                      1
1            Plaintiff TATYANA HARGROVE (“Plaintiff”) and Defendants CITY OF BAKERSFIELD,
2    BAKERSFIELD POLICE DEPARTMENT OFFICER CHRISTOPHER MOORE, and BAKERSFIELD
3    POLICE DEPARTMENT SENIOR OFFICER GEORGE VASQUEZ (“Defendants”), by and through

4    their counsel of record, hereby stipulate to the terms and conditions on this stipulation and jointly request

5
     that the court enter its Order at the end of this document.
                                                     RECITALS
6
             WHEREAS, the Court entered Judgment in favor of Defendants and against Plaintiff on October
7
     21, 2019.
8
             WHEREAS, Defendants are entitled to their costs incurred in defense of this action and have
9
     agreed to waive those costs in exchange for Plaintiff’s waiver of her right to appeal the Judgment of this
10
     case.
11           WHEREAS, Plaintiff has a right to appeal the Court’s Judgment and has agreed to waive her right
12   to appeal in exchange for a waiver of costs and fees by the Defendants.
13                                                  STIPULATION

14           Therefore, the Parties agree as follows:

15
             Plaintiff agrees to waive her right to all appealable issues arising in and from this action, including
     but not limited to the October 21, 2019 Judgment in exchange for Defendants’ waiver of all claims for
16
     costs and fees arising from this litigation.
17

18
     Dated: October 26, 2019                         ALDERLAW, P.C.
19

20
                                                           /s/ Neil K. Gehlawat
21                                                   By:________________________________
                                                           Neil K. Gehlawat
22                                                         Attorneys for Plaintiff
                                                           TATYANA HARGROVE
23

24   Dated: October 26, 2019                         THE LAW OFFICE OF THOMAS C. SEABAUGH

25
                                                           /s/ Thomas C. Seabaugh
26
                                                     By:________________________________
27                                                         Thomas C. Seabaugh
                                                           Attorneys for Plaintiff
28                                                         TATYANA HARGROVE




                                                            2
1    Dated: October 26, 2019                     MARDEROSIAN & COHEN
2

3                                                      /s/ Michael G. Marderosian
                                                 By:________________________________
4                                                      Michael G. Marderosian,
5
                                                       Attorneys for Defendants
                                                       above-named.
6

7

8
                                                    ORDER
9
            Upon good cause being shown as set forth in the Stipulation of legal counsel for the Parties, the
10
     Court hereby adopts the Stipulation.
11

12   IT IS SO ORDERED.
13
        Dated:    October 26, 2019                           /s/ Jennifer L. Thurston
14                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        3
